380 S.C. 201 (2008)
669 S.E.2d 588
In the Matter of William E. WALSH, Respondent.
Supreme Court of South Carolina.
November 18, 2008.

ORDER
By order dated November 5, 2008, respondent was placed on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, and Stanley T. Case, Esquire, was appointed attorney to protect respondent's clients' interests pursuant to Rule 31, RLDE, Rule 413, SCACR. Mr. Case advises that respondent has a partner who is capable of conducting his law office affairs and, therefore, he believes it is not necessary for him to continue with his appointment. See Rule 31(a), RLDE. The Commission on Lawyer Conduct agrees.
Stanley T. Case, Esquire, is hereby relieved from his appointment as attorney to protect respondent's clients' interests. Respondent shall remain on interim suspension pursuant to this Court's November 5, 2008 order.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT